Citation Nr: 0941585	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  08-10 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for psychiatric disability, 
to include posttraumatic stress disorder.    


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from November 1986 to 
March 1987, and from November 1990 to July 1991.      

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an October 2007 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in New York, New York.                  

The Veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in December 2008.  A copy of 
the transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Service connection for posttraumatic stress disorder (PTSD) 
requires medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (i.e., under the 
criteria of Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM- IV)); a link, established by 
medical evidence, between the Veteran's current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

As to the existence of a stressor, a Veteran's assertions of 
non-combat service stressors are not sufficient to establish 
their occurrence.  Rather, his alleged service stressors must 
be established by official service records or other credible 
supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. 
Principi, 16 Vet. App. 124 (2002).

The Veteran's service records show that he had active 
military service from November 1986 to March 1987.  He had 
subsequent service in the Army National Guard and was ordered 
to active duty in support of Operation Desert Shield/Storm 
from November 1990 to July 1991.  The Veteran served in the 
Southwest Asia Theater of operations from January to June 
1991, and was assigned to the "102 Maint. Co."   His 
Military Occupational Specialty (MOS) was as a fabric repair 
specialist.      

The Veteran asserts that he has PTSD as a result of his 
service in Operation Desert Shield/Storm.  Specifically, in 
VA Form 21-0781, Statement in Support of Claim for Service 
Connection For PTSD, dated in March 2008, the Veteran alleged 
two stressors that resulted in him developing PTSD.  In 
regard to his first stressor, the Veteran maintained that on 
the day that the Persian Gulf War started in January 1991, 
his unit came under a SCUD missile attack.  According to the 
Veteran, although a Patriot missile intercepted the SCUD 
missile, he was scared by the event.  In regard to his second 
stressor, he contended that on March 10, 1991, First Sergeant 
M., who was the First Sergeant of his unit, the 102nd 
Maintenance Company, was killed in a motor vehicle accident.  
According to the Veteran, First Sergeant M. was a "father 
figure" to him.  In the December 2008 Travel Board hearing, 
the Veteran stated that the motor vehicle accident happened 
in March or April 1991, and that although he did not witness 
the accident, he went to the location of the accident soon 
afterwards and saw "blood."  The Veteran reported that he 
did not know the first name of Sergeant M.            

With respect to the claim of service connection for 
psychiatric disability, the RO has developed this issue as 
limited to PTSD and has denied the claim on the basis that 
there is no competent medical evidence of record showing a 
current diagnosis of PTSD.  The Board, however, notes that 
although the evidence of record does not reflect a current 
diagnosis of PTSD, the evidence does show diagnoses of other 
psychiatric disabilities.  VA Medical Center (VAMC) 
outpatient treatment records reflect that in June 2004 and 
January 2008, the Veteran underwent psychiatric evaluations.  
At both evaluations, he was diagnosed with adjustment 
disorder: mixed anxiety/depression.   

In a recent decision, the Court of Appeals for Veterans' 
Claims (Court) found that the scope of a mental health 
disability claim includes any mental disability that may 
reasonably be encompassed by the claimant's description of 
the claim, reported symptoms, and the other information of 
record.  See Clemons v. Shinseki, 23 Vet. App 1 (2009) (claim 
for PTSD encompassed benefits based on anxiety disorder 
and(or) schizoid disorder because evidence developed during 
claim processing indicated symptoms for which claimant was 
seeking benefits may have been caused by those disorders).  
In the instant case, because the Veteran has been diagnosed 
as having an adjustment disorder, to include mixed 
anxiety/depression, based essentially on the same symptoms 
which led to his claim for PTSD, the Board finds that under 
Clemons, the Veteran's claim should be treated not only as a 
claim for service connection for PTSD, but also for his other 
psychiatric disabilities.  Therefore, the Board has 
characterized the issue on appeal as entitlement to service 
connection for psychiatric disability, to include PTSD, and 
will remand this issue for further necessary development.  

The Board observes that because there is no evidence of 
record of a diagnosis of PTSD, the RO has not undertaken any 
development to corroborate the Veteran's alleged stressors.  
In this regard, given that the Veteran has reported that the 
alleged SCUD missile was intercepted, such an incident would 
not be verifiable through the Joint Services Records Research 
Center (JSRRC) data.  With respect, however, to the Veteran's 
other alleged stressor involving the death of First Sergeant 
M. in March or April 1991, given that he has supplied 
specific information as to this incident, the Board finds 
that the RO should contact the JSRRC, or any other 
appropriate federal agency, in order to attempt to 
corroborate the claimed incident.

Accordingly, the case is REMANDED for the following action:

1.  The RO must prepare a written summary 
of the alleged motor vehicle accident 
involving First Sergeant M. in March or 
April 1991, as provided by the Veteran in 
VA Form 21-0781, dated in March 2008.  
This summary, along with a copy of the 
Veteran's Department of Defense Form 214 
and his service personnel records, must 
then be sent to the JSRRC with a request 
that an attempt be made to corroborate the 
alleged incident.  If additional 
information from the Veteran is found by 
the JSRRC to be needed to conduct 
meaningful research, such information must 
be sought by the RO from the Veteran.  If 
the Veteran does not then respond, no 
further input from the JSRRC need be 
sought.

If the JSRRC is unable to provide the 
specific information requested, they 
should be asked to direct the RO to the 
appropriate sources.  Any records or 
information obtained must be made part of 
the claims folder.

2.  Thereafter, the RO should schedule the 
Veteran for a VA psychiatric examination 
to determine the nature, extent and 
etiology of any psychiatric disorders 
present. All indicated studies, tests and 
evaluations deemed necessary should be 
performed.  A diagnosis of PTSD under DSM-
IV criteria should be made or ruled out.  
If PTSD is diagnosed, the examiner should 
identify the specific stressor(s) 
supporting the diagnosis.  If PTSD is not 
diagnosed, the examiner should explain why 
the diagnosis was not made.  With respect 
to any psychiatric disorder other than 
PTSD present, to specifically include an 
adjustment disorder, with mixed anxiety 
and depression, the examiner should 
provide an opinion as to whether it is at 
least as likely as not that the disorder 
is etiologically related to service.  The 
examiner should explain the rationale for 
any opinion given.  The claims folder must 
be made available for review by the 
examiner.  

3.  After completion of the above and any 
other development deemed necessary, the RO 
should review and re-adjudicate the issue 
on appeal.  If such action does not grant 
the benefit claimed, the RO should provide 
the Veteran and his representative a 
supplemental statement of the case and an 
appropriate period of time should be 
allowed for response.  Thereafter, the 
case should be returned to this Board for 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


